Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see page 7, filed 7/12/2021, with respect to Foreign Priority Claim have been fully considered and are persuasive.  The objection of 4/14/2021 has been withdrawn. 
Applicant’s arguments, see page 7, filed 7/12/2021, with respect to Drawing Objections have been fully considered and are persuasive.  The objection of 4/14/2021 has been withdrawn. 
Applicant’s arguments, see page 8, filed 7/12/2021, with respect to 35 USC 112(b) have been fully considered and are persuasive.  The rejection of 4/14/2021 has been withdrawn. 
Applicant’s arguments, see pages 8 to 13, filed 7/12/2021, with respect to 35 USC 102 and 103 have been fully considered and are persuasive.  The rejections of 4/14/2021 have been withdrawn. 
Allowable Subject Matter
Claims 1, 2, 3, 4, 5, 6, 7, 9, and 11 are allowed.
This office action is responsive to the amendment filed on 7/12/2021. As directed by the
amendment: claims 1, 3, and 9 have been amended; claims 8 and 10 have been cancelled and no new claims or material were added.

The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the present invention is allowed over the prior art of record because the prior art does not show the claimed laser machining nozzle comprising which includes wherein a ratio (L1:L2) of a flow path length L1 of the subsonic flow-generating portion to a flow path length L2 of the supersonic flow-generating portion in the flow direction of the machining-assist gas is 3:11 based on the flow direction of the machining-assist gas, wherein, when the subsonic flow-generating portion has a diameter D1 at the sonic flow boundary and the supersonic flow-generating portion has a diameter D2 at the flow path boundary, D2/D1 is greater than 1.7 and less than 2.0.
With respect to the remaining independent claims, as somewhat similar recitations are present therein, the above comments presented with respect to claim 1, are applicable where appropriate to said claims.
	The closest prior art of record is discussed hereafter:
	US 6423928 B1 Piwczyk
	US 2005/0067393A1 Olivier
US 2011/0210109 A1 Szelagowski
	The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a device comprising wherein a ratio (L1:L2) of a flow path length L1 of the subsonic flow-generating portion to a flow path length L2 of the supersonic flow-generating portion in the flow direction of the machining-assist gas is 3:11 based on the flow direction of the machining-assist gas, wherein, when the subsonic flow-generating portion has a diameter D1 at the sonic flow boundary and the supersonic flow-generating portion has a diameter D2 at the flow path boundary, D2/D1 is greater than 1.7 and less than 2.0 as recited in Claim 1.
          The closest prior art references of record are US 6423928 B1 Piwczyk, US 2005/0067393A1 Olivier.  While Piwczyk does disclose A laser machining nozzle (abstract) comprising: a nozzle body (nozzle tip 30) coupled to a machining head (figure 4; column 6 lines 32-33 describe the application of the gas assist nozzle 74 on a machine); and a flow path (through internal passageway 32, conical expansion section 38 ) formed through the nozzle body in a longitudinal axis of the nozzle body to allow a machining-assist gas (gas, abstract) to be injected toward a workpiece there through while a laser beam is emitted toward the workpiece (column 3, lines 41-68), wherein the flow path comprises- a first flow path (internal passageway 32, conical section 34, and throat section 36) formed in a flow direction of the machining-assist gas and generating a supersonic flow of the machining-assist gas (column 5 lines 46-66); a second flow path (negative conical expansion section 38, and flat surface 42) connected to the first flow path in the flow direction of the machining-assist gas and expanding a volume of the machining-assist gas having passed through the first flow path (negative conical expansion section 38; column 4 lines 51-54; column 5 lines 19-38); and a flow path boundary defining a boundary between the first flow path and the second flow path (see figure 2 below), the first flow path comprises: a subsonic flow-generating portion (internal passageway 32 and conical section 34; column 4 lines 46-65) having a cross-sectional area gradually decreasing (see figure 2 below)  in the flow direction of the machining-assist gas from a gas inlet (throat section 36) through which the machining-assist gas flows into the nozzle body; a supersonic flow-generating portion (negative conical expansion section 38) connected to the subsonic flow-generating portion and having a cross-sectional area gradually increasing from the subsonic flow- generating portion in the flow direction of the machining-assist gas (see figure 2 below); and a sonic flow boundary defining a boundary between the subsonic flow-generating portion and the supersonic flow-generating portion (see figure 2 below) and allowing the machining-assist gas to be converted from a subsonic flow to a supersonic flow (see figure 2 below). Piwczyk does not disclose wherein a ratio (L1:L2) of a flow path length L1 of the subsonic flow-generating portion to a flow path length L2 of the supersonic flow-generating portion in the flow direction of the machining-assist gas is 3:11 based on the flow direction of the machining-assist gas, wherein, when the subsonic flow-generating portion has a diameter D1 at the sonic flow boundary and the supersonic flow-generating portion has a diameter D2 at the flow path boundary, D2/D1 is greater than 1.7 and less than 2.0.  While Olivier and Szelagowski do not expressly teach wherein a ratio (L1:L2) of a flow path length L1 of the subsonic flow-generating portion to a flow path length L2 of the supersonic flow-generating portion in the flow direction of the machining-assist gas is 3:11 based on the flow direction of the machining-assist gas, wherein, when the subsonic flow-generating portion has a diameter D1 at the sonic flow boundary and the supersonic flow-generating portion has a diameter D2 at the flow path boundary, D2/D1 is greater than 1.7 and less than 2.0.  Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claim 1, and since the prior art of record does not teach and render obvious of having wherein a ratio (L1:L2) of a flow path length L1 of the subsonic flow-generating portion to a flow path length L2 of the supersonic flow-generating portion in the flow direction of the machining-assist gas is 3:11 based on the flow direction of the machining-assist gas, wherein, when the subsonic flow-generating portion has a diameter D1 at the sonic flow boundary and the supersonic flow-generating portion has a diameter D2 at the flow path boundary, D2/D1 is greater than 1.7 and less than 2.0, thus claim 1 reads over the prior art of record and is considered to have allowable subject matter.

    PNG
    media_image1.png
    431
    603
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    365
    591
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609.  The examiner can normally be reached on 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761